Citation Nr: 0634769	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
conjunctivitis, currently rated 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of an injury to the left second metacarpal.

3.  Entitlement to service connection for asthma.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for sinusitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO), which denied the veteran entitlement to 
increased evaluations for his service connected 
conjunctivitis and left hand disorder.   This appeal also 
stems from an April 2004 rating decision by the RO, which 
denied the veteran service connection for asthma and declined 
to reopen the veteran's previously denied claim of service 
connection for sinusitis.

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
sinusitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic conjunctivitis is asymptomatic, 
without any residual disability found on examination.

2.  The residuals of an injury of the metacarpal bone of the 
veteran's left index finger are essentially asymptomatic, 
with no limitation of motion, weakness, fatigability, 
incoordination, or pain on use, and no interference with 
overall function of the veteran's left hand.

3.  There is no showing of current disablement of the veteran 
due to asthma.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic conjunctivitis have not been met. 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 and 
Part 4, Diagnostic Code 6018 (2006).

2. The schedular criteria for a compensable evaluation for 
residuals of an injury of the metacarpal of the left index 
finger are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, and Part 4, 
Diagnostic Codes 5225, 5229 (2006).

3.  Asthma was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002 and October 
2003.  These documents discussed specific evidence, and the 
particular legal requirements applicable to the claims.  VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2004 supplemental statement of the case and, with respect to 
the claims for service connection, the March 2005 statement 
of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2006) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2006).


The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Conjunctivitis

For chronic conjunctivitis, a 10 percent evaluation is 
warranted where the disease is active.  Healed conjunctivitis 
is to be rated on residual disability, but if there are no 
residuals, a noncompensable evaluation is warranted. 38 
C.F.R. § 4.84a, Diagnostic Code 6018.

The veteran has claimed an increased evaluation for his 
service-connected chronic conjunctivitis.  Service connection 
for this disorder was granted by rating decision dated in 
1967.  At that time, a 10 percent evaluation was assigned.  
The Board has reviewed the pertinent evidence of record, 
which primarily consists of VA outpatient treatment records 
and a report of a VA eye examination in January 2003.
                                   
On examination by VA in January 2003, the veteran's corrected 
distant and near vision was noted to be 20/30 in the right 
eye.  Corrected near vision in the left eye was 20/40 and far 
vision was 20/80.  There was no diplopia or visual field 
defect.   Slit lamp examination showed the sclera and 
conjunctiva to be clear.  The right eye cornea was clear.  
There was a central corneal scar in the left eye.  The 
macular area was intact, bilaterally.  The assessments were 
that the veteran had an old traumatic left eye corneal scar, 
which explained his decreased vision in the left eye, early 
cataracts, a refraction error and no evidence of active 
conjunctivitis.  

VA treatment records compiled between April 2003 and March 
2004 show that that the veteran's conjunctivae was found on 
clinical examinations in September 2003, November 2003,  
January 2004, and March 2004 to be clear.

The record shows that the veteran's conjunctivitis is 
inactive with no residual disability that would warrant 
additional disability compensation.  It is noted that the 
current 10 percent rating is the highest assignable absent 
residual disability that may be shown.  Recent VA examination 
fails to reveal any pathology that would warrant a higher 
rating under any available code.  As noted the 10 percent is 
the maximum schedular rating in the absence of additional 
disability or compensable visual impairment.  Accordingly, 
the claim for a higher rating for conjunctivitis must be 
denied.

Left second metacarpal

The RO has evaluated the veteran's left second metacarpal 
under Diagnostic Code 5299-5225 as noncompensably disabling 
since May 1967.  38 C.F.R. § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  Diagnostic 
Code 5299 pertains to the musculoskeletal system and 
Diagnostic Code 5225 pertains to the rating of the index 
finger.

Diagnostic Code 5225 provides that favorable or unfavorable 
ankylosis of the index finger of the major or of the minor 
hand warrants an evaluation of 10 percent and it should be 
considered whether evaluation as amputation is warranted or 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with the 
overall function of the hand.

Alternatively, the veteran's left index finger injury 
residuals could be rated under Diagnostic Code 5229.  
Diagnostic Code 5229 provides that an evaluation of 10 
percent requires limitation of motion of the index finger 
with a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm of 
the hand, with the finger flexed to the extent possible or 
with extension of the index finger limited by more than 30 
degrees.

Here the evidence reflects that, on VA examination in 
December 2004, the veteran  complained of increased 
sensitivity of the left index finger at the knuckle and 
decreased range of motion of the left index finger.  On 
physical examination, there was 80 degrees of flexion of the 
left index finger and 0 degrees extension at the MCP 
(metacarpophalangeal) joint.  PIP (proximal interphalangeal) 
and DIP (distal interphalangeal) joints showed 90 degrees 
flexion and 0 degrees extension.  The veteran lacked 2 cm to 
touch the index finger to the median transverse fold.

In evaluating the veteran's service-connected residuals of an 
injury of the metacarpal of the left index finger, the Board 
notes that neither ankylosis of the left index finger, which 
is required for a compensable evaluation under Diagnostic 
Code 5225; nor, on an alternative basis, the limitation of 
motion of an index finger which is required for a compensable 
evaluation under Diagnostic Code 5229 has been shown in his 
case by objective medical findings.  Furthermore, there is no 
competent medical evidence of record of a diagnosis of 
arthritis of the veteran's left index finger or of any 
medical findings of weakness, incoordination, or pain on use 
of the veteran's left index finger.  The VA examiner in 
December 2004 specifically noted that such factors were not 
present.  There is thus no basis to assign a compensable 
rating for residuals of an injury of the metacarpal of the 
left index finger under 38 C.F.R. §§ 4.40, 4.45, 4.59 or 
under the holding in DeLuca, supra.  Accordingly, the claim 
for a compensable rating for injury to the metacarpal of the 
left index finger must be denied.  

Service Connection for Asthma

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Here none of the contemporaneous service medical records show 
complaints or findings referable to asthma.  The veteran's 
medical examination at service separation in February 1967 
was equally negative.  On a contemporaneous report of medical 
history, the veteran specifically denied any past or present 
problems with asthma.
 
Post service there is no showing of findings of asthma.  
Recent VA outpatient treatment records consistently show that 
clinical examinations of the veteran's lungs have revealed 
bilateral breath sounds to be clear to auscultation.
 
In essence, there is no diagnosis of asthma let alone asthma 
related to service.
  
As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal for service connection for 
asthma must be denied because the first essential criterion 
for a grant of service connection, competent evidence of the 
claimed disability, has not been met.
  

ORDER

An increased evaluation for chronic conjunctivitis, currently 
rated 10 percent disabling, is denied.

An increased (compensable) evaluation for residuals of an 
injury to the left second metacarpal is denied.

Service connection for asthma is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The provisions of the 
VCAA apply to claims to reopen.  See Quartuccio, 16 Vet. App. 
at 186.  

In a decision issued on March 31, 2006, Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court noted that VA's obligation 
under the VCAA to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The applicable new-and-material-evidence regulation defines 
"new" to mean evidence "not previously submitted to agency 
decisionmakers . . . [that] is neither cumulative nor 
redundant."  "Material evidence" means existing evidence 
that "relates to an unestablished fact necessary to 
substantiate the claim." 38 C.F.R. § 3.156(a) (2006).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The VCAA letter furnished the veteran in October 2003 in 
connection with his current claim did not meet the more 
stringent requirements more recently set forth by the Court 
in Kent.  Accordingly, the Board's consideration of the issue 
in appellate status at this time would constitute prejudicial 
error.  Therefore, the case must be remanded so that the RO 
may provide the veteran with notice that complies with the 
criteria elaborated by the Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and 
development procedures set forth in the 
VCAA are fully complied with and 
satisfied.  This includes written notice 
of the evidence, if any, the veteran is 
expected to provide in support of his 
claim and the evidence, if any, the RO 
will obtain for him.  The notification 
should include notice of the specific 
evidence necessary to constitute new and 
material evidence to reopen the veteran's 
claim for service connection for 
sinusitis pursuant to Kent v. Nicholson.  
The RO should also advise him that he 
should submit any relevant evidence in 
his possession concerning his claim.  

2.  Then readjudicate the issue on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


